Citation Nr: 1101170	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides and other 
chemicals.

2.  Entitlement to service connection for melanoma, to include as 
due to exposure to herbicides and other chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1964 to 
October 1967.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2009, a videoconference hearing was held with the 
Veteran (located in Albany) before the undersigned (located at 
the New York RO) and a transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran contends that he was exposed to herbicides, to 
include Agent Orange, when he was working on C-130 airplanes 
while on Temporary Additional Duty (TAD) to Clark Air Force Base 
in the Philippines.  (See, e.g., September 2009 Board hearing 
Transcript (Tr.) at 2.)  The Veteran testified that even though 
he served in the Navy, he worked on Air Force planes.  (Id. at 
11.)  In that regard, he further testified that, due to another 
service member being discharged at the time, and he the Veteran 
being familiar with C-130 aircraft, he went to the Philippines as 
a replacement.  (Id.)  The Veteran further testified that he was 
in the Philippines for two-and-a-half days working on the planes.  
(Id.)  In his August 2007 substantive appeal and a March 2009 
statement (on a VA Form 9), the Veteran indicated his TAD to the 
Philippines was in approximately April and/or May 1967.  At the 
Board hearing, the Veteran also testified that, "I had no 
paperwork, I didn't even pack my duffle bag or nothing to go to 
Clark."  (Tr. at 11.)  The Veteran contended at the hearing that 
his exposure to Agent Orange was from his work on bladder cells 
on the planes because "that's where they kept the Agent 
Orange."  (Id. at 5.)  He testified that the bladder cell 
ruptured and he was not wearing protective clothing or rubber 
gloves.  (Id. at 6.)  The Veteran also testified that his duties 
working on aircraft exposed him to jet fuel, which would drip on 
him and cause his skin to burn.  (Id. at 7.)

After reviewing the record, the Board finds that additional 
development is warranted for the Veteran's claims for service 
connection for type II diabetes mellitus and melanoma.  38 C.F.R. 
§ 19.9 (2010).  The following further development is required.

Regarding the Veteran's TAD to the Philippines, the Board notes 
the Veteran's personnel records have been associated with the 
claims folder.  Close to the time period in question (April/May 
1967), a Transfers and Receipts document indicates that the 
Veteran was transferred from Air Transport Squadron Eight, NAS, 
Moffett Field, California to CO, ATKRON-122, NAS, Lemoore, 
California on March 31, 1967.  A Leave Account document indicates 
that the Veteran took 19 days of leave from April 1, 1967, to 
April 19, 1967.  Additionally, a May 22, 1967, service treatment 
record reflects that the Veteran was seen for an eye examination 
at the NAS in Lemoore, California.  These documents, however, are 
not dispositive of whether or not the Veteran performed 2 to 3 
days of TAD in the Philippines in April/May 1967.  As such, the 
Board finds that alternative avenues to verify the Veteran's TAD 
should be explored on remand.  These alternatives include unit 
records, muster rolls, and pay records, as appropriate.

The Board recognizes that March 2007 and October 2007 letters 
that were sent by VA to the Veteran requested that he provide 
information regarding his TAD to the Philippines, to include the 
unit, approximate dates within 2 months, and any eye witness 
statements.  In the August 2007 and March 2009 statements noted 
above, the Veteran provided a 2 month date range (April to May 
1967).  In light of the Veteran's testimony about the hurried 
nature regarding his TAD to the Philippines and the less than 2 
month date range, the Board finds that a remand is necessary for 
an additional request to be made for the Veteran provide the name 
of the unit he was attached to during his TAD.

A May 2006 VA Agent Orange examination report reflects that the 
Veteran was involved in an accident in 1995 and that such 
resulted in total social security disability due to cervical and 
lumbar back disk and arthritic problems.  Where VA has actual 
notice that an appellant is receiving disability benefits from 
the SSA, the duty to assist requires VA to obtain a copy of the 
decision and the supporting medical records upon which the award 
was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  VA needs to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, to 
include the SSA.  38 C.F.R. § 3.159(c)(2) (2010).  As long as a 
reasonable possibility exists that these SSA records are relevant 
to the Veteran's claim, VA is required to assist the Veteran in 
obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose 
of § 5103A are those that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim."  Id. at 1321.  A 
review of the record reveals that VA has not attempted to obtain 
these federal records of which VA is on notice.  Although the May 
2006 VA examination report indicates that the Veteran is in 
receipt of SSA benefits for his cervical and lumbar spine, it is 
not clear if the SSA award is based on any other disabilities, to 
include his diabetes mellitus, type II and/or residuals from 
melanoma.  Under these circumstances, the Board finds that a 
remand is required to obtain the outstanding SSA records.

The record also reflects that the Veteran receives treatment at 
the Albany VA Medical Center.  The March 2009 supplemental 
statement of the case reflects that VA treatment records have 
been obtained thru February 2009.  In this regard, it is noted 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, 
up-to-date VA treatment records should be associated with the 
claims file.  

Accordingly, this appeal is REMANDED for the following actions:

1.  Request that the Veteran supply the 
name of the unit/squadron that he was 
attached to on his TAD to the Philippines.  
(As of March 31, 1967, available service 
personnel records indicate that he was a 
part of CO, ATKRON-122, NAS, Lemoore, 
California.)

2.  Obtain all of the Veteran's VA 
treatment records and progress reports from 
February 2009 until the present from the 
VAMC in Albany, New York, or any other VA 
facility where the Veteran received 
treatment regarding his diabetes mellitus 
or melanoma, excluding those already 
associated with the claims folder.

3.  Attempt to verify the Veteran's claimed 
TAD to the Philippines in April/May 1967.  
Search alternative sources for this 
information, to include unit records, 
muster rolls, pay records, or any other 
source, as appropriate.  Document all 
attempts and responses in a memorandum to 
the file.  

4.  Contact the Social Security 
Administration and obtain a copy of any 
records concerning the Veteran's benefits 
with that administration, including any 
medical records used to make the decision 
to award the benefits.  If the search for 
these records yields negative results, this 
fact should be clearly noted in the claims 
folder via a memorandum to the file and the 
Veteran should be notified in accordance 
with 38 C.F.R. § 3.159(e).

5.  Thereafter, readjudicate the issues on 
appeal, considering all evidence of record.  
If any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.


An appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Claims that are remanded by the 
Board for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2010).





_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

